Barleston v Giancarlo (2017 NY Slip Op 04739)





Barleston v Giancarlo


2017 NY Slip Op 04739


Decided on June 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, LINDLEY, AND NEMOYER, JJ.


850 CA 16-02328

[*1]DECHANTE BARLESTON, PLAINTIFF-RESPONDENT,
vCHRISTOPHER J. GIANCARLO, JOHN C. RADEL, DEFENDANTS-APPELLANTS, ET AL., DEFENDANT. 


HURWITZ & FINE, P.C., BUFFALO (JENNIFER J. PHILLIPS OF COUNSEL), FOR DEFENDANT-APPELLANT CHRISTOPHER J. GIANCARLO. 
LAW OFFICE OF DANIEL R. ARCHILLA, BUFFALO (JILL C. TREMBATH OF COUNSEL), FOR DEFENDANT-APPELLANT JOHN C. RADEL. 
ANDREWS, BERNSTEIN, MARANTO & NICOTRA, PLLC, BUFFALO (KENNETH A. SZYSZKOWSKI OF COUNSEL), FOR PLAINTIFF-RESPONDENT.

	Appeals from an order of the Supreme Court, Erie County (John L. Michalski, A.J.), entered September 20, 2016. The order denied the motions of defendants Christopher J. Giancarlo and John C. Radel to bifurcate the trial of this matter. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on May 24, 2017,
It is hereby ORDERED that said appeals are unanimously dismissed without costs upon stipulation.
Entered: June 9, 2017
Frances E. Cafarell
Clerk of the Court